Back to Form 8-K
[form8k.htm]
 
Exhibit 10.2
 
EXECUTION COPY
PLEDGE AND SECURITY AGREEMENT
 
 
 
THIS PLEDGE AND SECURITY AGREEMENT (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Security Agreement”)
is entered into as of August 1, 2011 by and among WELLCARE HEALTH PLANS, INC., a
Delaware corporation (“Parent”), THE WELLCARE MANAGEMENT GROUP, INC., a New York
corporation (“WMG” and together with Parent, the “Borrowers”), the Subsidiaries
of Parent listed on the signature pages hereto (together with the Borrowers, the
“Initial Grantors,” and together with any additional Subsidiaries, whether now
existing or hereafter formed or acquired which become parties to this Security
Agreement from time to time, in accordance with the terms of the Credit
Agreement (as defined below), by executing a Supplement hereto in substantially
the form of Annex I, the “Grantors”), and JPMORGAN CHASE BANK, N.A., a national
banking association, in its capacity as administrative agent (the
“Administrative Agent”) for itself and for the Secured Parties (as defined in
the Credit Agreement identified below).
 
 
PRELIMINARY STATEMENT
 
The Borrowers, the Administrative Agent and the Lenders are entering into a
Credit Agreement dated as of the date hereof (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  The Grantors are entering into this Security Agreement in order to
induce the Lenders to enter into and extend credit to the Borrowers under the
Credit Agreement.
 
 
ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
1.1.           Terms Defined in the Credit Agreement.  All capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Credit Agreement.
 
1.2.           Terms Defined in UCC.  Terms defined in the UCC which are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.
 
1.3.           Definitions of Certain Terms Used Herein.  As used in this
Security Agreement, in addition to the terms defined in the Preliminary
Statement, the following terms shall have the following meanings:
 
“Accounts” shall have the meaning set forth in Article 9 of the UCC.
 
“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.
 
“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.


 
1

--------------------------------------------------------------------------------

 


“Collateral” shall have the meaning set forth in Section 2.1 hereof.
 
“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary in the
collection thereof or realization thereupon.
 
“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
 
“Commercial Tort Claims” means those certain commercial tort claims, as defined
in the UCC of any Grantor, including each commercial tort claim specifically
described in Exhibit “F”.
 
“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
 
“Copyright Licenses” means all agreements to which a Grantor is a party, whether
written or oral, providing for the grant by or to any Grantor of any right under
any Copyright.
 
“Copyrights” means:  (a) all copyrights, copyright registrations, and copyright
applications; (b) all extensions, restorations and reversions of any of the
foregoing; (c) the right to sue, and to collect damages or payments, for past,
present, and future infringements of any of the foregoing; and (d) all rights
corresponding to any of the foregoing throughout the world.
 
“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Administrative Agent, among any Loan Party, a banking
institution holding such Loan Party’s funds, and the Administrative Agent with
respect to collection and Control of all deposits and balances held in a deposit
account maintained by any Loan Party with such banking institution.
 
“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.
 
“Documents” shall have the meaning set forth in Article 9 of the UCC.
 
“Equipment” shall have the meaning set forth in Article 9 of the UCC.
 
“Excluded Account” shall mean any Deposit Account or Securities Account: (i) the
funds in which are used, in the ordinary course of business, solely for the
payment of salaries and wages, workers’ compensation, pension benefits and
similar expenses or taxes related thereto, (ii) used, in the ordinary course of
business, solely for daily accounts payable and that has an ending daily balance
of zero, (iii) constituting pledges or deposits permitted by Section 6.02 of the
Credit Agreement and (iv) the aggregate balance of which does not exceed
$250,000 individually on an average 12 month basis.
 
“Excluded Assets” shall mean assets not required to be pledged or otherwise
secured as expressly described in the definition of Guarantee and Collateral
Requirement as set forth in the Credit Agreement.
 
“Excluded Security” shall mean any Equity Interest or other security (i)
representing voting Equity Interests in a Foreign Subsidiary in excess of, or
other than, 65% of all voting Equity Interests in such Foreign Subsidiary, (ii)
in a Subsidiary that is not held directly by a Loan Party, (iii) of any
Immaterial Subsidiary, (iv) constituting Margin Stock; (v) any interest in a
joint venture or non-wholly


 
2

--------------------------------------------------------------------------------

 
 

owned Subsidiary to the extent and for so long as the attachment of the security
interest created hereby therein would violate any joint venture agreement,
organization document, shareholders agreement or equivalent agreement relating
to such joint venture or non-wholly owned Subsidiary that was entered into for
legitimate and customary business reasons; and (vi) any shares of stock or debt
to the extent and for so long as the pledge of such shares of stock or debt (x)
is prohibited by applicable law or regulation and such prohibition is not
overridden by applicable law or regulation or (y) requires any Necessary
Regulatory Approval that has not been obtained.

 
“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
 
“General Intangibles” shall have the meaning set forth in Article 9 of the UCC
and, in any event, includes payment intangibles, contract rights, rights to
payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill (including the goodwill associated with any
Trademark), Patents, Trademarks, Copyrights, URLs and domain names, other
industrial or Intellectual Property or rights therein or applications therefor,
whether under license or otherwise, programs, programming materials, blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, rights to payment and other rights under any royalty
or licensing agreements, including the Intellectual Property Licenses,
infringement claims, computer programs, information contained on computer disks
or tapes, software, literature, reports, catalogs, pension plan refunds, pension
plan refund claims, insurance premium rebates, tax refunds, and tax refund
claims, interests in a partnership or limited liability company which do not
constitute a security under Article 8 of the Code, and any other personal
property other than Commercial Tort Claims, money, Accounts, Chattel Paper,
Deposit Accounts, Goods, Investment Property, negotiable Collateral, and oil,
gas, or other minerals before extraction.
 
“Goods” shall have the meaning set forth in Article 9 of the UCC.
 
“Instruments” shall have the meaning set forth in Article 9 of the UCC.
 
“Intellectual Property” means all Patents, Trademarks, Copyrights and any Trade
Secrets.
 
“Intellectual Property Licenses” shall mean, collectively, the Copyright
Licenses, Patent Licenses, Trademark Licenses and Trade Secret Licenses, in each
case including (a) all income, royalties and payments now or hereafter due or
payable under and with respect thereto and (b) all rights to sue, and to collect
damages or payments, for past, present, and future breaches thereof.
 
“Inventory” shall have the meaning set forth in Article 9 of the UCC.
 
“Investment Property” shall have the meaning set forth in Article 9 of the UCC.
 
“Letter of Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.
 
“Patent Licenses” means all agreements to which a Grantor is a party, whether
written or oral, providing for the grant by or to any Grantor of any right under
any Patent.
 
“Patents” means: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all rights to sue, and to collect damages or payments, for past,
present, and future infringements of any of the foregoing; and (e) all rights
corresponding to any of the foregoing throughout the world.


 
3

--------------------------------------------------------------------------------

 


“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement.
 
“Pledged Debt” shall mean all indebtedness for borrowed money owed to such
Grantor by a Loan Party, whether or not evidenced by any Instrument described on
Exhibit “D” under the heading “Pledged Debt”, issued by the obligors named
therein and the instruments, if any, evidencing such any of the foregoing.
 
“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which a Grantor may
from time to time designate as pledged to the Administrative Agent or to any
Secured Party as security for any Secured Obligations, and all rights to receive
interest on said deposits.
 
“Pledged Equity Interests” shall mean all Equity Interests other that any
Excluded Security.
 
 “Receivables” means the Accounts, Chattel Paper, Documents, Investment
Property, Instruments or Pledged Deposits, and any other rights or claims to
receive money which are General Intangibles or which are otherwise included as
Collateral.
 
“Registered” means issued by, registered with, renewed by, or the subject of a
pending application before, the United States Copyright Office, the United
States Patent and Trademark Office, any similar office or agency in any other
jurisdiction, or any Internet domain name registrar.
 
“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.
 
“Security” shall have the meaning set forth in Article 8 of the UCC.
 
“Securities Account” has the meaning set forth in Article 8 of the UCC.
 
“Stock Rights” means any securities, dividends, instruments or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution for or in exchange for any securities or other ownership interests
in a corporation, partnership, joint venture or limited liability company
constituting Collateral and any securities, any right to receive securities and
any right to receive earnings, in which any Grantor now has or hereafter
acquires any right, issued by an issuer of such securities.
 
“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.
 
“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder).
 
“Trade Secrets” shall mean (a) all trade secret data, information, and know-how,
whether or not such Trade Secret has been reduced to a writing or other tangible
form, including all documents and things embodying, incorporating, or referring
in any way to such Trade Secret and (b) the right to sue, and to collect damages
or payments, for past, present and future misappropriation or other violation of
any Trade Secret.
 
“Trademark Licenses” means all agreements to which a Grantor is a party, whether
written or oral, providing for the grant by or to any Grantor of any right under
any Trademark.


 
4

--------------------------------------------------------------------------------

 


“Trademarks” means:  (a) all trademarks, service marks, trade names, trade
dress, trade styles, and other source identifiers, the registrations and
applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all renewals of the foregoing; (c) all rights
to sue, and to collect damages or payments, for past, present, and future
infringements of the foregoing; and (d) all rights corresponding to any of the
foregoing throughout the world.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
ARTICLE II

 
GRANT OF SECURITY INTEREST
 
  2.1.           Grant of Security.  Subject to Section 2.2 hereof, each Grantor
hereby pledges, assigns and grants to the Administrative Agent for the benefit
of the Secured Parties a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under all of the following
personal property and fixtures of such Grantor, in each case whether now owned
or existing or hereafter acquired or arising and wherever located (all of which
being hereinafter collectively referred to as the “Collateral”):
 

  (a)
Accounts;
 
  (b)
Chattel Paper;
 
  (c)
Documents;
 
  (d)
General Intangibles;
 
  (e)
Inventory and Equipment;
 
  (f)
Fixtures;
 
  (g)
Instruments;
 
  (h)
Intellectual Property and Intellectual Property Licenses;
 
  (i)
Investment Property, Deposit Accounts and Securities Accounts;
 
  (j)
Letter of Credit Rights;
 
  (k)
Pledged Debt;
 
  (l)
Pledged Equity Interests;
 
  (m)
Commercial Tort Claims;
 
  (n)
to the extent not otherwise included above, all Collateral Records, Collateral
Support and Supporting Obligations relating to any of the foregoing; and
 
  (o) to the extent not otherwise included above, all proceeds (including Stock
Rights), insurance proceeds, products, accessions, rents and profits of or in
respect of any of the foregoing.

    
                 2.2            Certain Limited Exclusions.  (a) Notwithstanding
anything herein to the contrary, in no event shall the Collateral include or the
security interest granted under Section 2.1 hereof attach to (a) any lease,
license, contract, agreement or other document or any Intellectual Property
License to which any


 
5

--------------------------------------------------------------------------------

 


Grantor is a party, and any of its rights or interest thereunder, if and to the
extent that a security interest is prohibited by or in violation of, or would
result in the abandonment, invalidation or unenforceability thereof, or would
give any other party the right to terminate its obligations thereunder (whether
expressly or otherwise under any (i) applicable law, rule or regulation
applicable to such Grantor, or (ii) a term, provision or condition of any such
lease, license, contract, agreement or other document or Intellectual Property
License (unless such law, rule, regulation, term, provision or condition would
be rendered ineffective with respect to the creation of the security interest
hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity);
provided, however, that the Collateral shall include (and such security interest
shall attach) immediately at such time as the contractual or legal prohibition
shall no longer be applicable and to the extent severable, shall attach
immediately to any portion of such lease, license, contract or agreement not
subject to the prohibitions specified in (i) or (ii) above; provided, further,
that the exclusions referred to in clause (a) of this Section 2.2 shall not
include any proceeds of any such lease, license, contract or agreement; (b) any
Excluded Security; (c)  any application for registration of a Trademark filed in
the United States Patent and Trademark Office pursuant to 15 U.S.C. § 1051(b),
but only to the extent that the grant of a security interest therein would
result in the abandonment, invalidation or unenforceability of such application
or rights thereunder and only until evidence of the use of such Trademark in
commerce, as defined in 15 U.S.C. § 1127, is submitted to and accepted by the
United States Patent and Trademark Office pursuant to 15 U.S.C. § 1051(c) or
1051(d), following which filing and acceptance all such applications shall
automatically become Collateral; (d) assets owned by any Grantor on the date
hereof or hereafter acquired and any proceeds thereof that are subject to a Lien
permitted by Section 6.02(i) of the Credit Agreement to the extent and for so
long as the contract or other agreement in which such Lien is granted (or the
documentation relating thereto) validly prohibits the creation of any other Lien
on such assets and proceeds (unless such contract or other agreement would be
rendered ineffective with respect to the creation of the security interest
hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity); or any
property or shares of stock of a Person existing at the time such Person is
acquired or merged with or into or consolidated with any Grantor that is subject
to a Lien permitted by clause (j), (w) or (x) of Section 6.02 of the Credit
Agreement to the extent and for so long as the contract or other agreement in
which such Lien is granted (or the documentation relating thereto) validly
prohibits the creation of any other Lien on such property (unless such contract
or other agreement would be rendered ineffective with respect to the creation of
the security interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity); (e) any Excluded Account or Excluded Asset, or (f) any
property or assets in circumstances where the cost, burden or consequences
(including adverse tax consequences) of obtaining or perfecting a security
interest in such property or assets, as reasonably determined by the
Administrative Agent by written notice to the Borrower, is excessive in relation
to the practical benefit to the Secured Parties afforded thereby or where the
grant of the security interest in such asset is prohibited by law, rule or
regulation or requires any Necessary Regulatory Approval to make such grant, and
such approval has not been obtained.
 
(b)            If the Governmental Authority having jurisdiction over any HMO
Subsidiary, Insurance Subsidiary, Designated HMO Subsidiary or Designated
Insurance Subsidiary determines that a pledge of the Equity Interests of such
HMO Subsidiary, Insurance Subsidiary, Designated HMO Subsidiary or Designated
Insurance Subsidiary, as applicable, hereunder constitutes or would constitute
the acquisition of or a change of control with respect to such HMO Subsidiary,
Insurance Subsidiary, Designated HMO Subsidiary or Designated Insurance
Subsidiary or any subsidiary thereof as to which the prior approval of such
Governmental Authority was required and not obtained or waived, then,
immediately upon the relevant Pledgor’s receipt of written notice from such
Governmental Authority of such determination and


 
6

--------------------------------------------------------------------------------

 


without any action on the part of the Administrative Agent, any Secured Party or
any other Person, such pledge shall be rendered void ab initio and of no effect,
at which time the Pledgor may cause such HMO Subsidiary, Insurance Subsidiary,
Designated HMO Subsidiary or Designated Insurance Subsidiary to alter its share
transfer records to reflect that the pledge has become void. Upon any such
occurrence, (i) the Administrative Agent shall, at such Pledgor’s written
request and expense, return all certificates representing such Equity Interest
to such Pledgor and execute and deliver such documents as such Pledgor shall
reasonably request to evidence such Pledgor’s retention of all rights in such
Equity Interest and (ii) such Pledgor, if permitted, shall promptly, and the
Administrative Agent, if permitted, may, submit a request to the relevant
Governmental Authority for approval of the pledge of such shares by the Pledgor
hereunder, with which the Pledgor and the relevant HMO Subsidiary, Insurance
Subsidiary, Designated HMO Subsidiary or Designated Insurance Subsidiary shall
fully cooperate, and, upon receipt of such approval, shall forthwith deliver to
the Administrative Agent certificates representing all the outstanding Equity
Interests in such HMO Subsidiary, Insurance Subsidiary, Designated HMO
Subsidiary or Designated Insurance Subsidiary to be held as Collateral
hereunder.
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES
 
Each of the Initial Grantors represents and warrants to the Administrative Agent
and the Secured Parties, and each Grantor that becomes a party to this Security
Agreement pursuant to the execution of a Security Agreement Supplement in
substantially the form of Annex I represents and warrants (after giving effect
to supplements to each of the Exhibits hereto with respect to such subsequent
Grantor as attached to such Security Agreement Supplement), that:
 
3.1.           Title, Authorization, Validity and Enforceability.  Such Grantor
has good and valid rights in or the power to transfer the Collateral owned by it
and title to the Collateral with respect to which it has purported to grant a
security interest hereunder, free and clear of all Liens except for Liens
permitted under Section 4.1.4 hereof, and has full corporate, limited liability
company or partnership, as applicable, power and authority to grant to the
Administrative Agent the security interest in such Collateral pursuant
hereto.  The execution and delivery by such Grantor of this Security Agreement
have been duly authorized by proper corporate, limited liability company,
limited partnership or partnership, as applicable, proceedings, and this
Security Agreement constitutes a legal, valid and binding obligation of such
Grantor and creates a security interest which is enforceable against such
Grantor, except as enforceability may be limited by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization or similar laws relating to or affecting
the enforcement of creditors’ rights generally, (ii) general equitable
principles (whether considered in a proceeding in equity or at law), and (iii)
requirements of reasonableness, good faith and fair dealing.  When financing
statements have been filed in the appropriate offices against such Grantor in
the locations listed in Exhibit “E”, the Administrative Agent will have a fully
perfected first priority security interest in the Collateral owned by such
Grantor in which a security interest may be perfected by filing of a financing
statement under the UCC, subject only to Liens permitted under Section 4.1.4
hereof.
 
3.2.           Conflicting Laws and Contracts.  Neither the execution and
delivery by such Grantor of this Security Agreement, the creation and perfection
of the security interest in the Collateral granted hereunder, nor compliance
with the terms and provisions hereof will violate (i) any applicable law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on such
Grantor, or (ii) such Grantor’s charter, articles or certificate of
incorporation, partnership agreement or by-laws (or similar constitutive
documents), or (iii) the provisions of any indenture, material instrument or
material agreement to which such Grantor is a party or is subject, or by which
it, or its property may be bound or affected, or conflict with or constitute a
default thereunder, or result in or require the creation or


 
7

--------------------------------------------------------------------------------

 
 

imposition of any Lien in, of or on the property of such Grantor pursuant to the
terms of any such indenture, instrument or agreement (other than any Lien of the
Administrative Agent on behalf of the Secured Parties).

 
3.3.           Principal Location.  Exhibit “A” sets forth such Grantor’s
mailing address and the location of its sole place of business (if it has only
one) or its chief executive office (if it has more than one place of business).
 
3.4.           Property Locations.  As of the Effective Date and as of the date
of the most recent update delivered pursuant to Section 4.10 hereof, the
Inventory and Equipment of each Grantor are located solely at the locations of
such Grantor described in Exhibit “A”.  All of said locations are owned by such
Grantor except for locations (i) which are leased by such Grantor as lessee and
designated in Part B of Exhibit “A” and (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment by such
Grantor as designated in Part C of Exhibit “A”.
 
3.5.           No Other Names; Etc..  As of the Effective Date and as of the
date of the most recent update delivered pursuant to Section 4.10 hereof, except
as disclosed in Exhibit “A”,  (i) within the five-year period ending as of the
date such Person becomes a Grantor hereunder, such Grantor has not conducted
business under any other name, merged with or into or consolidated with any
other Person, and (ii) such Person has not changed its jurisdiction of
organization within the four (4) months prior to the date such Person became a
Grantor.  The name in which such Grantor has executed this Security Agreement is
the exact name as it appears in such Grantor’s organizational documents, as
amended, as filed with such Grantor’s jurisdiction of organization as of the
date such Person becomes a Grantor hereunder.
 
3.6.           Special Collateral.  As of the Effective Date and as of the date
of the most recent update delivered pursuant to Section 4.10 hereof, except as
set forth on Exhibit “B”, none of the Collateral constitutes, or is the proceeds
of, (1) timber to be cut, or (2) aircraft, aircraft engines, satellites, ships
or railroad rolling stock.
 
3.7.           Federal Employer Identification Number; State Organization
Number; Jurisdiction of Organization.  Such Grantor’s federal employer
identification number is, and if such Grantor is a registered organization, such
Grantor’s State of organization, type of organization and State of organization
identification number are, listed in Exhibit “G”.
 
3.8.           Pledged Securities and Other Investment Property.  As of the
Effective Date and as of the date of the most recent update delivered pursuant
to Section 4.10 hereof, Exhibit “D” sets forth a complete and accurate list of
the Pledged Equity Interests, Pledged Debt, Instruments, Securities and other
Investment Property constituting Collateral and delivered to the Administrative
Agent.
 
  3.8.1        Subject to any transfers or dispositions made in compliance with
the Credit Agreement, it is the record and beneficial owner of the Pledged
Equity Interests free of all Liens other than Liens permitted pursuant to the
Credit Agreement and there are no outstanding warrants, options or other rights
to purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, any Pledged Equity Interests
that might prohibit, impair, delay or otherwise affect in any manner material
and adverse to the Secured Parties the pledge of such Pledged Equity Interests
hereunder, the sale or disposition thereof pursuant hereto or the exercise by
the Collateral Agent of rights and remedies hereunder;
 
  3.8.2        Other than any Necessary Regulatory Approvals, no consent of any
Person including any other general or limited partner, any other member of a
limited liability,
 
 
8

--------------------------------------------------------------------------------

 
 
company, any other shareholder or any other trust beneficiary is necessary in
connection with the creation, perfection or first priority status of the
security interest of the Administrative Agent in any Pledged Equity Interests or
the exercise by the Administrative Agent of the voting or other rights provided
for in this Security Agreement or the exercise of remedies in respect thereof
except such as have been obtained; and
 
  3.8.3        As of the Effective Date and as of the date of the most recent
update delivered pursuant to Section 4.10 hereof, except as set forth on Exhibit
“D”, all of the Pledged Collateral constituting uncertificated Equity Interests
is or represents interests that by their terms provide that they are not
Securities.
 
3.9.           Intellectual Property.
 
  3.9.1        Exhibit “B” contains a complete and accurate listing as of the
Effective Date of:  (i) all Registered Intellectual Property of each of the
Grantors, and (ii) all Intellectual Property Licenses, except for licenses for
commercially available, “off-the-shelf” software.  To the knowledge of each
applicable Grantor, all of its United States Registered Intellectual Property is
valid and subsisting and is recorded or is in the process of being recorded in,
as applicable, the United States Copyright Office, the United States Patent and
Trademark Office, or a similar state office or agency, in the name of such
Grantor.
 
  3.9.2        To the knowledge of each Grantor, the Intellectual Property that
it owns and is currently used in such Grantor’s business in any material respect
is valid and enforceable and has not been abandoned or adjudged invalid or
unenforceable in whole or in part, in each case except as could not be
reasonably expected to result in a Material Adverse Effect.
 
  3.9.3        Each Grantor has good, marketable and exclusive title to, and the
valid and enforceable power and right to sell, license, transfer, distribute,
use and otherwise exploit, the Intellectual Property that it owns, in each case
except as could not be reasonably expected to result in a Material Adverse
Effect.
 
  3.9.4        Each Grantor has taken or caused to be taken steps so that none
of its material Intellectual Property, the value of which to such Grantor is
contingent upon maintenance of the confidentiality thereof, has, to the
knowledge of such Grantor, been disclosed by such Grantor to any Person other
than employees, contractors, customers, representatives and agents of the
Grantor who are parties to customary confidentiality and nondisclosure
agreements with the Grantor.
 
  3.9.5        Except as set forth on Exhibit “I”, to each Grantor’s knowledge,
no Person has violated or infringed upon, or is currently violating or
infringing upon, any of the Grantor’s rights in its Intellectual Property, or
has breached or is breaching any duty or obligation owed to the Grantor in
respect of its Intellectual Property, except where those violations,
infringements, or breaches, individually or in the aggregate, could not be
reasonably expected to result in a Material Adverse Effect.
 
  3.9.6        Except as set forth on Exhibit “J”, no Grantor has entered into,
or is bound by, any settlement or consent, covenant not to sue, nonassertion
assurance, or release that adversely affects its rights to own or use any
Intellectual Property except as could not be reasonably expected to result in a
Material Adverse Effect, in each case individually or in the aggregate.


 
9

--------------------------------------------------------------------------------

 


  3.9.7       No Grantor has received any written notice that remains
outstanding, nor, to the knowledge of any Grantor is any such notice threatened,
challenging the validity, enforceability, or ownership of any of its
Intellectual Property, except where those challenges could not be reasonably
expected to result in a Material Adverse Effect.
 
  3.9.8      Each Grantor owns directly or is entitled to use, by license or
otherwise, all Intellectual Property necessary for the conduct of such Grantor’s
business as currently conducted, except as would not be reasonably expected to
result in a Material Adverse Effect.
 
  3.9.9       Each Grantor uses adequate standards of quality in the
manufacture, distribution, and sale of all products sold, and in the provision
of all services rendered, under or in connection with the Trademarks owned by
such Grantor, and each Grantor has taken commercially reasonable action to
insure that all licensees, if any, of the Trademarks owned by such Grantor use
such adequate standards of quality, in each case except where the failure to use
adequate standards of quality could not be reasonably expected to result in a
Material Adverse Effect.
 
  3.9.10    The consummation of the transactions contemplated by the Loan
Documents will not result in the termination or material impairment of any
Intellectual Property that any Grantor owns, except where such termination or
impairment could not be reasonably expected to result in a Material Adverse
Effect.
 
3.10.         Deposit Accounts and Securities Accounts.  As of the Effective
Date and as of the date of the most recent update delivered pursuant to Section
4.10 hereof, all of such Grantor’s Deposit Accounts and Securities Accounts are
listed on Exhibit “H”.
 
ARTICLE IV

 
COVENANTS
 
From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, each of the Initial Grantors agrees, and from and after
the effective date of any Security Agreement Supplement applicable to any
Grantor (and after giving effect to supplements to each of the Exhibits hereto
with respect to such subsequent Grantor as attached to such Security Agreement
Supplement) and thereafter until this Security Agreement is terminated each such
subsequent Grantor agrees:
 
4.1.           General.
 
  4.1.1        Taxes.  Such Grantor will pay when due all taxes, assessments and
governmental charges and levies upon the Collateral owned by such Grantor,
except (i) those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with GAAP and with respect to which no Lien exists, and (ii) those
which by reason of the amount involved or the remedies available to the taxing
authority could not reasonably be expected to have a Material Adverse Effect.
 
  4.1.2       Financing Statements and Other Actions; Defense of Title.  Each
Grantor hereby authorizes the Administrative Agent to file, and if requested
will execute and deliver to the Administrative Agent, all financing statements
describing the Collateral owned by such Grantor and other documents and take
such other actions as may from time to time reasonably be requested by the
Administrative Agent in order to maintain a first priority, perfected security
interest in and, if applicable, Control of, the Collateral owned by such
Grantor, subject to Liens


 
10

--------------------------------------------------------------------------------

 
 
permitted under Section 6.02 of the Credit Agreement, provided that nothing
herein shall be deemed to constitute an agreement to subordinate any of the
Liens of the Administrative Agent under the Loan Documents to any Liens
otherwise permitted under Section 6.02 of the Credit Agreement.  Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as the Administrative Agent may determine, in its
sole discretion, is necessary, advisable or prudent to ensure that the
perfection of the security interest in the Collateral granted to the
Administrative Agent herein, including, without limitation, describing such
property as “all assets of the Debtor whether now owned or hereafter acquired
and wheresoever located, including all accessions thereto and proceeds
thereof.”  Each Grantor will take any and all actions necessary to defend title
to the Collateral owned by such Grantor against all persons and to defend the
security interest of the Administrative Agent in such Collateral and the
priority thereof against any Lien not expressly permitted hereunder.
 
  4.1.3        Disposition of Collateral.  No Grantor will sell, lease or
otherwise dispose of the Collateral owned by such Grantor except (i) in
accordance with the Credit Agreement, (ii) until such time following the
occurrence and during the continuation of an Event of Default as such Grantor
receives a notice from the Administrative Agent instructing such Grantor to
cease such transactions, sales or leases of Inventory in the ordinary course of
business, and (iii) until such time as such Grantor receives a notice from the
Administrative Agent pursuant to Article VII, proceeds of Inventory and Accounts
collected in the ordinary course of business.
 
  4.1.4        Liens.  No Grantor will create, incur, or suffer to exist any
Lien on the Collateral owned by such Grantor except Liens permitted pursuant to
Section 6.02 of the Credit Agreement, provided, that nothing herein shall be
deemed to constitute an agreement to subordinate any of the Liens of the
Administrative Agent under the Loan Documents to any Liens otherwise permitted
under Section 6.02 of the Credit Agreement.
 
  4.1.5        Change in Corporate Existence, Type or Jurisdiction of
Organization, Location, Name.   Each Grantor will:
 
 
(i)
preserve its existence and corporate structure as in effect on the Effective
Date except as otherwise permitted by the Credit Agreement;

 
 
(ii)
not change its jurisdiction of organization;

 
 
(iii)
not maintain its place of business (if it has only one) or its chief executive
office (if it has more than one place of business) at a location other than a
location specified in Exhibit “A” except as otherwise permitted by the Credit
Agreement; and

 
 
(iv)
not (i) have any Inventory or Equipment or proceeds or products thereof (other
than Inventory and proceeds thereof disposed of as permitted by Section 4.1.3
hereof) at a location other than a location specified in Exhibit “A”, (ii)
change its name or taxpayer identification number or (iii) change its mailing
address, in each case except as otherwise permitted by the Credit Agreement,

 
unless, in each such case, such Grantor shall have given the Administrative
Agent not less than thirty (30) days’ prior written notice of such event or
occurrence and either (x) the Administrative Agent shall have determined that
such event or occurrence will not adversely affect the validity, perfection or
priority of the Administrative Agent’s security interest in the Collateral, or
(y) such steps have been taken (with the cooperation of such Grantor to the
extent necessary or advisable)


 
11

--------------------------------------------------------------------------------

 


as are necessary or advisable to properly maintain the validity, perfection and
priority of the Administrative Agent’s security interest in the Collateral owned
by such Grantor.
 
  4.1.6        Other Financing Statements.  No Grantor will suffer to exist or
authorize the filing of any financing statement naming it as debtor covering all
or any portion of the Collateral owned by such Grantor, except any financing
statement authorized under Section 4.1.2 hereof.  Each Grantor acknowledges
that, prior to the termination of this Security Agreement in accordance with
Section 8.13 hereof, it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement filed
in connection herewith without the prior written consent of the Administrative
Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of the UCC.
 
4.2.           Receivables.
 
  4.2.1        Certain Agreements on Receivables.  Other than in the ordinary
course of business as generally conducted by such Grantor on or prior to the
date hereof, following the occurrence and during the continuance of an Event of
Default, no Grantor will make or agree to make any discount, credit, rebate or
other reduction in the original amount owing on a Receivable or accept in
satisfaction of a Receivable less than the original amount thereof.  Following
the occurrence and during the continuance of an Event of Default, such Grantor
may reduce the amount of Accounts in accordance with its present policies and in
the ordinary course of business and as otherwise permitted under the Credit
Agreement.
 
  4.2.2        Collection of Receivables.  Except as otherwise provided in this
Security Agreement, each Grantor will continue to collect all amounts due or
hereafter due to such Grantor under the Receivables owned by such Grantor and
diligently exercise each material right it may have under any Receivable, in
each case at its own expense, and it in connection with such collections and
exercise such Grantor shall take such action as such Grantor may deem necessary
or advisable.
 
4.3.           Instruments, Securities, Chattel Paper, Documents and Pledged
Deposits.  Each Grantor will (i) deliver to the Administrative Agent immediately
upon execution of this Security Agreement the originals of all Chattel Paper,
Securities (to the extent certificated) and Instruments constituting Collateral
(if any then exist), (ii) hold in trust for the Administrative Agent upon
receipt and immediately thereafter deliver to the Administrative Agent any
Chattel Paper, Securities and Instruments constituting Collateral, (iii) upon
the designation of any Pledged Deposits (as set forth in the definition
thereof), deliver to the Administrative Agent such Pledged Deposits which are
evidenced by certificates included in the Collateral endorsed in blank, marked
with such legends and assigned as the Administrative Agent shall specify, and
(iv) upon the Administrative Agent’s request, after the occurrence and during
the continuance of an Event of Default, deliver to the Administrative Agent (and
thereafter hold in trust for the Administrative Agent upon receipt and
immediately deliver to the Administrative Agent) any Document evidencing or
constituting Collateral.
 
4.4.           Uncertificated Securities and Certain Other Investment
Property.  Each Grantor will permit the Administrative Agent from time to time
to cause the appropriate issuers (and, if held with a securities intermediary,
such securities intermediary) of uncertificated securities or other types of
Investment Property not represented by certificates which are Collateral owned
by such Grantor to mark their books and records with the numbers and face
amounts of all such uncertificated securities or other types of Investment
Property not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement.  To the extent requested by the Administrative Agent,
each Grantor will use all commercially reasonable efforts, with


 
12

--------------------------------------------------------------------------------

 
 
respect to Investment Property constituting Collateral owned by such Grantor
held with a financial intermediary, to cause such financial intermediary to
enter into a control agreement with the Administrative Agent in form and
substance reasonably satisfactory to the Administrative Agent.
 
4.5.           Stock and Other Ownership Interests.
 
  4.5.1       Changes in Capital Structure of Issuers.  Except as permitted in
the Credit Agreement, no Grantor will (i) permit or suffer any issuer of
privately held corporate securities or other ownership interests in a
corporation, partnership, joint venture or limited liability company
constituting Collateral owned by such Grantor to dissolve, liquidate, retire any
of its capital stock or other Instruments or Securities evidencing ownership,
reduce its capital or merge or consolidate with any other entity, or (ii) vote
any of the Instruments, Securities or other Investment Property in favor of any
of the foregoing except to the extent permitted under Section 6.05 of the Credit
Agreement.
 
  4.5.2        Voting Rights.  Unless an Event of Default shall have occurred
and be continuing and the Administrative Agent shall have notified Parent that
all Necessary Regulatory Approvals have been obtained and that the rights of the
Grantors under this Section 4 are suspended:
 
(i)             each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to
Instruments, Securities or other Investment Property or any part thereof
included in the Collateral for any purpose permitted by the terms of this
Security Agreement or the Credit Agreement; provided, that no Grantor shall
exercise any such right, except as may be permitted under this Security
Agreement or the Credit Agreement, if such action would materially and adversely
affect the rights and remedies of any of the Administrative Agent or the other
Secured Parties under this Security Agreement or the Credit Agreement or the
ability of the Secured Parties to exercise the same; and
 
(ii)            Administrative Agent shall promptly execute and deliver (or
cause to be executed and delivered) to each Grantor (after reasonable advance
notice) all proxies, powers of attorney and other instruments as such Grantor
may from time to time reasonably request for the purpose of enabling such
Grantor to exercise the voting and other consensual rights when and to the
extent it is entitled to exercise such rights pursuant to Section 4.5.2(i)
above; and
 
  4.5.3        Upon the occurrence and during the continuation of an Event of
Default, the receipt of all Necessary Regulatory Approvals and upon two (2)
Business Days’ prior written notice from the Administrative Agent to Parent of
the Administrative Agent’s intention to exercise such rights with respect to any
Instruments, Securities or other Investment Property:
 
(i)             all rights of each Grantor to exercise or refrain from
exercising the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant hereto shall cease and all such rights shall
thereupon become vested in the Administrative Agent who shall thereupon have the
right to exercise such voting and other consensual rights; provided, that the
Administrative Agent shall have the right from time to time following and during
the continuance of an Event of Default to permit the Grantors to exercise such
rights; and
 
(ii)            in order to permit the Administrative Agent to exercise the
voting and other consensual rights which it may be entitled to exercise pursuant
hereto and to receive all dividends and other distributions which it may be
entitled to receive hereunder each Grantor shall promptly execute and deliver
(or cause to be executed and delivered) to the Administrative Agent all proxies,
dividend payment orders and other instruments as the Administrative Agent may
from time to time reasonably request.


 
13

--------------------------------------------------------------------------------

 


4.6.           Deposit Accounts.  Each Grantor will (i) upon the Administrative
Agent’s request, use its commercially reasonable efforts to cause each bank or
other financial institution in which it maintains (a) a Deposit Account (other
than an Excluded Account) to enter into a control agreement with the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent in order to give the Administrative Agent Control of the
Deposit Account or (b) other deposits (general or special, time or demand,
provisional or final) to be notified of the security interest granted to the
Administrative Agent hereunder and use its commercially reasonable efforts to
cause each such bank or other financial institution to acknowledge such
notification in writing and (ii) upon the Administrative Agent’s request after
the occurrence and during the continuance of an Event of Default, use its
commercially reasonable efforts to deliver to each such bank or other financial
institution a letter, in form and substance reasonably acceptable to the
Administrative Agent, transferring dominion and control over each such other
deposit to the Administrative Agent until such time as no Event of Default
exists.  In the case of deposits maintained with Lenders, the terms of such
letter shall be subject to the provisions of the Credit Agreement regarding
setoffs.
 
4.7.           Letter-of-Credit Rights.  Each Grantor will, upon the
Administrative Agent’s request, use its commercially reasonable efforts to cause
each issuer of a letter of credit, to consent to the assignment of proceeds of
the letter of credit in order to give the Administrative Agent Control of the
letter-of-credit rights to such letter of credit.
 
4.8.           Intellectual Property.
 
  4.8.1        If, after the date hereof, any Grantor obtains rights to any
Registered Copyright, Patent, or Trademark  by assignment, or applies for
registration of any new patentable invention, Trademark or Copyright in addition
to the Patents, Trademarks and Copyrights described in Part C of Exhibit “B”,
which are all of such Grantor’s Registered Patents, Trademarks and Copyrights as
of the Effective Date, then such Grantor shall give the Administrative Agent
notice thereof, as part of each compliance certificate provided to the
Administrative Agent pursuant to the Credit Agreement), except that such notice
shall not include any application for registration of a Trademark filed in the
United States Patent and Trademark Office pursuant to 15 U.S.C. § 1051(b) until
evidence of the use of such trademark or service mark in commerce, as defined in
15 U.S.C. § 1127, is submitted to and accepted by the United States Patent and
Trademark Office pursuant to 15 U.S.C. § 1051(c) or 1051(d).  Each Grantor
agrees promptly upon request by the Administrative Agent to execute and deliver
to the Administrative Agent any supplement to this Security Agreement or any
other document reasonably requested by the Administrative Agent to evidence such
security interest in a form appropriate for recording in the applicable federal
office.  Each Grantor also hereby authorizes the Administrative Agent to modify
this Security Agreement unilaterally (i) by amending Part C of Exhibit “B” to
include any future Patents, Trademarks and/or Copyrights of which the
Administrative Agent receives notification from such Grantor pursuant hereto and
(ii) by recording, in addition to and not in substitution for this Security
Agreement, a duplicate original of this Security Agreement containing in Part C
of Exhibit “B” a description of such future Patents, Trademarks and/or
Copyrights.
 
  4.8.2       This Agreement is effective to create a valid and continuing
security interest in the Grantors’ United States Copyrights, Patents, and
Trademarks, and, upon filing a Confirmatory Grant of Security Interest in
Copyrights, if any, with the United States Copyright Office, a Confirmatory
Grant of Security Interest in Patents, if any, with the United States Patent and
Trademark Office, and the Confirmatory Grant of Security Interest in Trademarks
with the United States Patent and Trademark Office, and the filing of
appropriate financing statements in the jurisdictions listed in Exhibit “E”
hereto, all action necessary to perfect the security interest in, to and on each
Grantor’s United States Copyrights, Patents, and Trademarks has been taken.


 
14

--------------------------------------------------------------------------------

 
 
               4.9.           Commercial Tort Claims.  If, after the date
hereof, any Grantor identifies the existence of a Commercial Tort Claim
belonging to such Grantor that has arisen in the course of such Grantor’s
business in addition to the Commercial Tort Claims described in Exhibit “F”,
which are all of such Grantor’s Commercial Tort Claims as of the Effective Date,
then such Grantor shall give the Administrative Agent prompt notice thereof, but
in any event not less frequently than quarterly.  Each Grantor agrees promptly
upon request by the Administrative Agent to execute and deliver to the
Administrative Agent any supplement to this Security Agreement or any other
document reasonably requested by the Administrative Agent to evidence the grant
of a security interest therein in favor of the Administrative Agent.
 
4.10.         Updating of Exhibits to Security Agreement.  The Company will
provide to the Administrative Agent, concurrently with the delivery of the
certificate of a Financial Officer of the Company as required by Section 5.04(d)
of the Credit Agreement, updated versions of the Exhibits to this Security
Agreement (provided that if there have been no changes to any such Exhibits
since the previous updating thereof required hereby, Parent shall indicate that
there has been “no change” to the applicable Exhibit(s)).
 
ARTICLE V

 
REMEDIES
 
5.1.           Generally.
 
  5.1.1        If any Event of Default shall have occurred and be continuing and
subject to the receipt of all Necessary Regulatory Approvals, the Administrative
Agent may exercise in respect of the Collateral, in addition to all other rights
and remedies provided for herein or otherwise available to it at law or in
equity, all the rights and remedies of the Administrative Agent on default under
the UCC (whether or not the UCC applies to the affected Collateral) to collect,
enforce or satisfy any Secured Obligations then owing, whether by acceleration
or otherwise, and also may pursue any of the following rights and remedies
separately, successively or simultaneously:
 
 
(i)
Those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document, provided that this clause (i) shall not
be understood to limit any rights or remedies available to the Administrative
Agent and the Secured Parties prior to an Event of Default.

 
 
(ii)
Those rights and remedies available to a secured party under the UCC (whether or
not the UCC applies to the affected Collateral) or under any other applicable
law (including, without limitation, any law governing the exercise of a bank’s
right of setoff or bankers’ lien) when a debtor is in default under a security
agreement.

 
 
(iii)
Give notice of sole control or any other instruction under any Deposit Account
Control Agreement or other control agreement with any securities intermediary
and take any action therein with respect to such Collateral.

 
 
(iv)
Without notice except as specifically provided in Section 8.1 hereof or
elsewhere herein, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at any Grantor’s premises of elsewhere), for cash,

 
 
15

--------------------------------------------------------------------------------

 


 
on credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Administrative Agent may deem commercially reasonable.

 
 
(v)
Concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Administrative Agent was the outright
owner thereof.

 
  5.1.2        The Administrative Agent, on behalf of the Secured Parties, may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral, and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
 
  5.1.3        Subject to the receipt of all Necessary Regulatory Approvals, the
Administrative Agent shall have the right upon any such public sale or sales in
accordance with the UCC and, to the extent permitted by law, upon any such
private sale or sales in accordance with the UCC, to purchase for the benefit of
the Administrative Agent and the other Secured Parties, the whole or any part of
the Collateral so sold, free of any right of equity redemption, which equity
redemption the Grantor hereby expressly releases.  Each purchaser at any such
sale shall hold the property sold absolutely free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.
 
  5.1.4        Subject to the receipt of all Necessary Regulatory Approvals,
until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it reasonably deems
appropriate for the purpose of preserving Collateral or its value or for any
other purpose reasonably deemed appropriate by the Administrative Agent.  The
Administrative Agent may, if it so elects, seek the appointment of a receiver or
keeper to take possession of Collateral and to enforce any of the Administrative
Agent’s remedies (for the benefit of the Administrative Agent and other Secured
Parties), with respect to such appointment without prior notice or hearing as to
such appointment.
 
  5.1.5        Notwithstanding the foregoing, neither the Administrative Agent
nor any other Secured Party shall be required to (i) make any demand upon, or
pursue or exhaust any of their rights or remedies against, any Grantor, any
other obligor, guarantor, pledgor or any other Person with respect to the
payment of the Secured Obligations or to pursue or exhaust any of their rights
or remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof, (ii) marshal the Collateral or any guarantee of the Secured
Obligations or to resort to the Collateral or any such guarantee in any
particular order, or (iii) effect a public sale of any Collateral.
 
  5.1.6        Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Collateral and may be
compelled to resort to one or more private sales thereof in accordance with
Section 5.1.1 above.  Each Grantor also acknowledges that any private sale may
result in prices and other terms less favorable to the seller than if such sale
were a public sale and, notwithstanding such circumstances, agrees that any such
private sale


 
16

--------------------------------------------------------------------------------

 
 
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private.  The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit any Grantor or the issuer of the Pledged
Collateral to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities laws, even if the
applicable Grantor and the issuer would agree to do so.
 
5.2.           Grantors’ Obligations Upon Event of Default.  Upon the request of
the Administrative Agent after the occurrence, and during the continuance, of an
Event of Default and subject to the receipt of all Necessary Regulatory
Approvals, each Grantor will:
 
  5.2.1        Assembly of Collateral.  Assemble and make available to the
Administrative Agent the Collateral and all records relating thereto at any
place or places specified by the Administrative Agent.
 
  5.2.2       Secured Party Access.  Permit the Administrative Agent, by the
Administrative Agent’s representatives and agents, to enter, occupy and use any
premises where all or any part of the Collateral, or the books and records
relating thereto, or both, are located, to take possession of all or any part of
the Collateral, or the books and records relating thereto, or both, to remove
all or any part of the Collateral, or the books and records relating thereto, or
both, and to conduct sales of the Collateral, without any obligation to pay the
Grantor for such use and occupancy; provided that the Administrative Agent shall
provide the applicable Grantor with reasonable notice thereof prior to such
occupancy.
 
  5.2.3        Prepare and file, or cause an issuer of Pledged Collateral to
prepare and file, with the Securities and Exchange Commission or any other
applicable government agency, registration statements, a prospectus and such
other documentation in connection with the Pledged Collateral as the
Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent, and furnish to the
Administrative Agent, or cause an issuer of Pledged Collateral to furnish to the
Administrative Agent, any information regarding the Pledged Collateral in such
detail as the Administrative Agent may reasonably specify.
 
  5.2.4        Take, or cause an issuer of Pledged Collateral to take, any and
all actions necessary to register or qualify the Pledged Collateral to enable
the Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral.
 
5.3.           License.  The Grantors hereby grant the Administrative Agent a
license or other right to use, following the occurrence and during the
continuance of an Event of Default, without charge, each Grantor’s labels,
Patents, Copyrights, Trade Secrets, Trademarks, customer lists and advertising
matter, or any property of a similar nature, as it pertains to the Collateral,
in completing production of, advertising for sale, and selling any Collateral,
and, following the occurrence and during the continuance of an Event of Default,
such Grantor’s rights under all licenses and all franchise agreements shall
inure to the Administrative Agent’s benefit.  In addition, each Grantor hereby
irrevocably agrees that the Administrative Agent may, following the occurrence
and during the continuance of an Event of Default, sell any of such Grantor’s
Inventory directly to any person, including without limitation, persons who have
previously purchased such Grantor’s Inventory from such Grantor, and, in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under this Security Agreement, to the extent of any Grantor’s rights in
such Trademark or Copyright, may sell Inventory which bears any Trademark owned
by or licensed to such Grantor and any Inventory that is covered by any
Copyright owned by or licensed to such Grantor and the Administrative Agent may
finish any work in process and affix any Trademark owned by or licensed to such
Grantor and sell such Inventory as provided herein.


 
17

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
WAIVERS, AMENDMENTS AND REMEDIES
 
No delay or omission of the Administrative Agent or any Secured Party to
exercise any right or remedy granted under this Security Agreement shall impair
such right or remedy or be construed to be a waiver of any Event of Default or
an acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy.  No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by the Administrative Agent and each Grantor, and
then only to the extent in such writing specifically set forth, provided that
the addition of any Subsidiary as a Grantor hereunder by execution of a Security
Agreement Supplement in the form of Annex I (with such modifications as shall be
acceptable to the Administrative Agent) shall not require receipt of any consent
from or execution of any documentation by any other Grantor party hereto.  All
rights and remedies contained in this Security Agreement or by law afforded
shall be cumulative and all shall be available to the Administrative Agent and
the Secured Parties until the Secured Obligations have been paid in full.
 
ARTICLE VII

 
PROCEEDS; COLLECTION OF RECEIVABLES
 
7.1.           Collection of Receivables.  The Administrative Agent may, in
connection with the exercise of remedies hereunder, at any time following the
occurrence and during the continuance of an Event of Default, by giving each
Grantor written notice, elect to require that the Receivables be paid directly
to the Administrative Agent for the benefit of the Secured Parties.  In such
event, each Grantor shall, and shall permit the Administrative Agent to,
promptly notify the account debtors or obligors under the Receivables owned by
such Grantor of the Administrative Agent’s interest therein and direct such
account debtors or obligors to make payment of all amounts then or thereafter
due under such Receivables directly to the Administrative Agent.  Upon receipt
of any such notice from the Administrative Agent, each Grantor shall thereafter
hold in trust for the Administrative Agent, on behalf of the Secured Parties,
all amounts and proceeds received by it with respect to the Receivables and
immediately and at all times thereafter deliver to the Administrative Agent all
such amounts and proceeds in the same form as so received, whether by cash,
check, draft or otherwise, with any necessary endorsements.  The Administrative
Agent shall hold and apply funds so received as provided by the terms of
Sections 7.2 and 7.3 hereof.
 
7.2.           Special Collateral Account.  If an Event of Default has occurred
and is continuing, the Administrative Agent may require all cash proceeds of the
Collateral to be deposited in a special non-interest bearing cash collateral
account with the Administrative Agent and held there as security for the Secured
Obligations.  No Grantor shall have any control whatsoever over said cash
collateral account.  If no Event of Default is continuing, the Administrative
Agent shall deposit the collected balances in said cash collateral account into
the applicable Grantor’s general operating account with the Administrative
Agent.  If any Event of Default has occurred and is continuing, the
Administrative Agent may (and shall, at the direction of the Required Lenders),
from time to time upon prior notice to the Grantors, apply the collected
balances in said cash collateral account to the payment of the Secured
Obligations whether or not the Secured Obligations shall then be due.
 
7.3.           Application of Proceeds.  The proceeds of the Collateral shall be
applied by the Administrative Agent to payment of the Secured Obligations as
provided under Section 2.18 of the Credit Agreement.


 
18

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
GENERAL PROVISIONS
 
8.1.           Notice of Disposition of Collateral; Condition of
Collateral.  The Administrative Agent shall give the applicable Grantors at
least 10 days’ written notice (which each Grantor agrees is reasonable notice
within the meaning of Section 9-611 of the UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange.  Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such
sale.  The Administrative Agent shall have no obligation to clean up or
otherwise prepare the Collateral for sale.
 
8.2.           Limitation on Administrative Agent’s and other Secured Parties’
Duty with Respect to the Collateral.  The Administrative Agent shall have no
obligation to clean-up or otherwise prepare the Collateral for sale. The
Administrative Agent and each other Secured Party shall use reasonable care with
respect to the Collateral in its possession or under its control.  Neither the
Administrative Agent nor any other Secured Party shall have any other duty as to
any Collateral in its possession or control or in the possession or control of
any agent or nominee of the Administrative Agent or such other Secured Party, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto. Without limitation upon the foregoing,
nothing contained in this Section 8.2 shall be construed to grant any rights to
any Grantor or to impose any duties on the Administrative Agent that would not
have been granted or imposed by this Security Agreement or by applicable law in
the absence of this Section 8.2.
 
8.3.           Compromises and Collection of Collateral.  Each Grantor and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable.  In view of the foregoing, each Grantor agrees
that the Administrative Agent may at any time and from time to time, if an Event
of Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its reasonable discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.
 
8.4.           Secured Party Performance of Grantor’s Obligations.  Without
having any obligation to do so, the Administrative Agent may perform or pay any
obligation which any Grantor has agreed to perform or pay in this Security
Agreement and such Grantor shall reimburse the Administrative Agent for any
reasonable amounts paid by the Administrative Agent pursuant to this Section
8.4.  Each Grantor’s obligation to reimburse the Administrative Agent pursuant
to the preceding sentence shall be a Secured Obligation payable on demand.
 
8.5.           Authorization for Secured Party to Take Certain Action.  Subject
to the receipt of all Necessary Regulatory Approvals, each Grantor irrevocably
authorizes the Administrative Agent at any time and from time to time in the
sole discretion of the Administrative Agent and appoints the Administrative
Agent as its attorney in fact (i) to execute on behalf of such Grantor as debtor
and to file financing statements necessary or desirable in the Administrative
Agent’s sole discretion to perfect and to


 
19

--------------------------------------------------------------------------------

 
 
maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral, (ii) if an Event of Default has occurred and is
continuing, to indorse and collect any cash proceeds of the Collateral, (iii) to
file a carbon, photographic or other reproduction of this Security Agreement or
any financing statement with respect to the Collateral as a financing statement
and to file any other financing statement or amendment of a financing statement
(which does not add new collateral or add a debtor) in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral, (iv) upon two (2) Business Day’s
prior notice to Parent, to contact and enter into one or more agreements with
the issuers of uncertificated securities which are Collateral owned by such
Grantor and which are Securities or with financial intermediaries holding other
Investment Property as may be necessary or advisable to give the Administrative
Agent Control over such Securities or other Investment Property, (v) subject to
the terms of Section 4.1.3 hereof, if an Event of Default has occurred and is
continuing to enforce payment of the Instruments, Accounts and Receivables in
the name of the Administrative Agent or such Grantor, (vi) if an Event of
Default has occurred and is continuing, to apply the proceeds of any Collateral
received by the Administrative Agent to the Secured Obligations as provided in
Article VII and (vii) if an Event of Default has occurred and is continuing, to
discharge past due taxes, assessments, charges, fees or Liens on the Collateral
(except for such Liens as are specifically permitted hereunder or under any
other Loan Document), and each Grantor agrees to reimburse the Administrative
Agent on demand for any reasonable payment made or any reasonable expense
incurred by the Administrative Agent in connection therewith, provided that this
authorization shall not relieve any Grantor of any of its obligations under this
Security Agreement or under the Credit Agreement.
 
8.6.           Specific Performance of Certain Covenants.  Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1.3, 4.1.4, 4.3, 5.2, or 8.8 or in Article VII hereof will cause
irreparable injury to the Administrative Agent and the Secured Parties, that the
Administrative Agent and Secured Parties have no adequate remedy at law in
respect of such breaches and therefore agrees, without limiting the right of the
Administrative Agent or the Secured Parties to seek and obtain specific
performance of other obligations of the Grantors contained in this Security
Agreement, that the covenants of the Grantors contained in the Sections referred
to in this Section 8.6 shall be specifically enforceable against the Grantors.
 
8.7.           Use and Possession of Certain Premises.  Following the occurrence
and during the continuance of an Event of Default and subject to the receipt of
all Necessary Regulatory Approvals, the Administrative Agent shall be entitled
to occupy and use any premises owned or leased by the Grantors where any of the
Collateral or any records relating to the Collateral are located until the
Secured Obligations are paid or the Collateral is removed therefrom, whichever
first occurs, without any obligation to pay any Grantor for such use and
occupancy.
 
8.8.           Dispositions Not Authorized.  No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1.3 hereof
and notwithstanding any course of dealing between any Grantor and the
Administrative Agent or other conduct of the Administrative Agent, no
authorization to sell or otherwise dispose of the Collateral (except as set
forth in Section 4.1.3 hereof) shall be binding upon the Administrative Agent or
the Secured Parties unless such authorization is in writing signed by the
Administrative Agent with the consent or at the direction of the Required
Lenders.
 
8.9.           Reinstatement.  This Security Agreement shall remain in full
force and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law,


 
20

--------------------------------------------------------------------------------

 
 
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
 
8.10.         Benefit of Agreement.  The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Secured Parties and their respective successors and
assigns (including all persons who become bound as a debtor to this Security
Agreement), except that the Grantors shall not have the right to assign their
rights or delegate their obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative
Agent.  No sales of participations, assignments, transfers, or other
dispositions of any agreement governing the Secured Obligations or any portion
thereof or interest therein shall in any manner impair the Lien granted to the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, hereunder.
 
8.11.         Survival of Representations.  All representations and warranties
of the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.
 
8.12.         Taxes.  Any taxes (including income taxes) payable or ruled
payable by a Federal or State authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any.
 
8.13.         Headings.  The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.
 
8.14.         Termination.  This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) any and all commitments to extend credit
under the Loan Documents have terminated, and the Credit Agreement has
terminated pursuant to its express terms and (ii) all of the Secured Obligations
(other than Unliquidated Obligations) have been paid in full in cash and
performed in full (or with respect to any outstanding Letters of Credit, a cash
deposit or backup Letter of Credit has been delivered to the Administrative
Agent as required by the Credit Agreement) and no commitments of the
Administrative Agent or the Secured Parties which would give rise to any
Obligations are outstanding.
 
8.15.         Entire Agreement.  This Security Agreement embodies the entire
agreement and understanding between the Grantors and the Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings among the Grantors and the Administrative Agent relating to the
Collateral.
 
8.16.         Governing Law; Jurisdiction; Waiver of Jury Trial.
 
  8.16.1     THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
 
  8.16.2     Each Grantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or


 
21

--------------------------------------------------------------------------------

 
 
relating to this Security Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each Grantor hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each Grantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Security Agreement or any other Loan Document
shall affect any right that the Administrative Agent, the Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Security Agreement or any other Loan Document against any Grantor or its
properties in the courts of any jurisdiction.
 
  8.16.3     Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement or any other Loan Document
in any court referred to in Section 8.16.2 hereof.  Each Grantor hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
  8.16.4     Each party to this Security Agreement irrevocably consents to
service of process in the manner provided for notices in Article IX of this
Security Agreement, and each of the Grantors hereby appoints Parent as its agent
for service of process.  Nothing in this Security Agreement or any other Loan
Document will affect the right of any party to this Security Agreement to serve
process in any other manner permitted by law.
 
  8.16.5     WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY).  EACH GRANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER GRANTOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER GRANTOR WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER GRANTORS HAVE BEEN
INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
8.17.         Subordination of Intercompany Indebtedness.  To the extent
permitted by applicable law or regulation, each Grantor agrees that any and all
claims of such Grantor against any other Grantor (each an “Obligor”) with
respect to any “Intercompany Indebtedness” (as hereinafter defined), any
endorser, obligor or any other guarantor of all or any part of the Secured
Obligations, or against any of its properties shall be subordinate and subject
in right of payment to the prior payment, in full and in cash, of all Secured
Obligations, provided that, and not in contravention of the foregoing, so long
as no Event of Default has occurred and is continuing, such Grantor may make
loans to and receive payments in the ordinary course of business with respect to
such Intercompany Indebtedness from each such Obligor to the extent not
prohibited by the terms of this Security Agreement and the other Loan
Documents.  Notwithstanding any right of any Grantor to ask, demand, sue for,
take or receive any payment from any Obligor, all rights, liens and security
interests of such Grantor, whether now or hereafter arising and howsoever
existing, in any assets of any other Obligor shall be and are subordinated to
the rights of the Secured Parties and the Administrative Agent in those
assets.  No Grantor shall have any right to


 
22

--------------------------------------------------------------------------------

 
 
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until this Security Agreement has
terminated in accordance with Section 8.14 hereof.  If all or any part of the
assets of any Obligor, or the proceeds thereof, are subject to any distribution,
division or application to the creditors of such Obligor, whether partial or
complete, voluntary or involuntary, and whether by reason of liquidation,
bankruptcy, arrangement, receivership, assignment for the benefit of creditors
or any other action or proceeding, or if the business of any such Obligor is
dissolved, or if substantially all of the assets of any such Obligor are sold,
then, and in any such event (such events being herein referred to as an
“Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any Indebtedness of any Obligor to any
Grantor (“Intercompany Indebtedness”) shall be paid or delivered directly to the
Administrative Agent for application on any of the Secured Obligations, due or
to become due, until such Secured Obligations (other than contingent indemnity
obligations) shall have first been fully paid and satisfied (in cash).  Should
any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Grantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the termination of this
Security Agreement in accordance with Section 8.14 hereof, such Grantor shall
receive and hold the same in trust, as trustee, for the benefit of the Secured
Parties and shall forthwith deliver the same to the Administrative Agent, for
the benefit of the Secured Parties, in precisely the form received (except for
the endorsement or assignment of the Grantor where necessary), for application
to any of the Secured Obligations, due, and, until so delivered, the same shall
be held in trust by the Grantor as the property of the Secured Parties.  If any
such Grantor fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees is irrevocably authorized to make the same.  Each Grantor agrees that
until the termination of this Security Agreement in accordance with Section 8.14
hereof, no Grantor will assign or transfer to any Person (other than the
Administrative Agent or Parent or another Grantor) any claim any such Grantor
has or may have against any Obligor.
 
8.18.         Severability.  Any provision in this Security Agreement that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Security Agreement are declared to be severable.
 
8.19.         Counterparts.  This Security Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Security Agreement by telecopy shall be effective as
delivery of a manually executed counterpart of this Security Agreement.
 
ARTICLE IX

 
NOTICES
 
9.1.           Sending Notices.  Any notice required or permitted to be given
under this Security Agreement shall be sent (and deemed received) in the manner
and to the addresses set forth in Section 9.01 of the Credit Agreement.  Any
notice delivered to Parent shall be deemed to have been delivered to all of the
Grantors.
 
9.2.           Change in Address for Notices.  Each of the Grantors, the
Administrative Agent and the Lenders may change the address for service of
notice upon it by a notice in writing to the other parties.


 
23

--------------------------------------------------------------------------------

 
 
ARTICLE X


THE ADMINISTRATIVE AGENT
 
JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Secured Parties hereunder pursuant to Article VIII of the Credit Agreement.  It
is expressly understood and agreed by the parties to this Security Agreement
that any authority conferred upon the Administrative Agent hereunder is subject
to the terms of the delegation of authority made by the Secured Parties to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII.  Any successor Administrative Agent appointed pursuant to Article
VIII of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder.
 
[Signature Pages Follow]


 
24

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the Grantors and the Administrative Agent have
executed this Security Agreement as of the date first above written.
 
WELLCARE HEALTH PLANS, INC.
 
By: /s/ Thomas L. Tran                                      
Name: Thomas L. Tran
Title: Senior Vice President and Chief Financial Officer
THE WELLCARE MANAGEMENT GROUP, INC.
 
By: /s/ Thomas L. Tran                                      
Name: Thomas L. Tran
Title: Treasurer and Chief Financial Officer
   
WCG HEALTH MANAGEMENT, INC.
 
By: /s/ Thomas L. Tran                                      
Name: Thomas L. Tran
Title: Treasurer and Chief Financial Officer
HARMONY BEHAVIORAL HEALTH, INC.
 
By: /s/ Thomas L. Tran                                      
Name: Thomas L. Tran
Title: Treasurer and Chief Financial Officer
   
HARMONY BEHAVIORAL HEALTH IPA, INC.
 
By: /s/ Thomas L. Tran                                      
Name: Thomas L. Tran
Title: Treasurer and Chief Financial Officer
COMPREHENSIVE HEALTH MANAGEMENT, INC.
 
By: /s/ Thomas L. Tran                                      
Name: Thomas L. Tran
Title: Treasurer and Chief Financial Officer
   
HARMONY HEALTH SYSTEMS, INC.
 
By: /s/ Thomas L. Tran                                      
Name: Thomas L. Tran
Title: Treasurer and Chief Financial Officer
WELLCARE PHARMACY BENEFITS MANAGEMENT, INC.
 
By: /s/ Thomas L. Tran                                      
Name: Thomas L. Tran
Title: Treasurer and Chief Financial Officer
   
WELLCARE SPECIALTY PHARMACY, INC.
 
By: /s/ Thomas L. Tran                                      
Name: Thomas L. Tran
Title: Treasurer and Chief Financial Officer
 
   





Signature Page to Pledge and Security Agreement
 
 

--------------------------------------------------------------------------------

 


JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
By: /s/ Robert L. Mendoza        
Name: Robert L. Mendoza
Title: Senior Vice President
 
Signature Page to Pledge and Security Agreement